DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0053922 to Ehsani.  
Ehsani discloses a continuous spirally wound, glass fiber-reinforced, continuous material (320) around a mandrel (310), forming a first layer and a second layer that at least partially overlaps the first layer to form an over lapping region (shown by dotted line), and a second material that affixes the first layer to the second layer in the overlapping region.  Paragraph [0020] discloses that the outer shell reinforcement layers may be laminated in the field using epoxy, various glues or similar adhesives to create a laminated composite, while paragraph [0042] discloses that resin . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ehsani in view of Den Besten et al.
Ehsani discloses the recited structure, including providing a resin/adhesive in order to affix subsequent and preceding layers of materials in the overlapping region, however, Ehsani does not disclose the layers being affixed by stitching.  Den Besten et al. discloses a liner (300) for reinforcing a pipe, including a veil layer (302) or layers, in addition to one or more reinforcing fabric layers (304).  Paragraph [0066] discloses that reinforcing layers (310, 312) are sewn together, fig. 3, by stitching (318).  The stitching may include an un-stretched polyester yarn or other material that may be stretched.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide to the Ehsani, a stitching, as suggested by Den Besten et al. in order to provide a mechanical entanglement, thereby creating an alternative connection between the reinforcing layers, wherein the two are known methods of attaching lining layers.     
Allowable Subject Matter
Claims 2-4, 9, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The recited references are pertinent to Applicant’s invention in disclosing pipe liners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


January 14, 2021
P. F. Brinson